Per Curiam.
Both parties have agreed tbat the decision and judgment of this court dated December 1, 1977 in the consolidated appeals of Yale University v. Department of Commerce, Domestic and International Business Administration, Office of Import Programs, No. 76-18, and Brown University v. Department of Commerce, Domestic and International Business Administration, Office of Import Programs, No. 76-30,. governs the issues in this appeal, and requires reversal of the denial, by appellee of appellant’s Request for Duty-Free Entry of the Model EM201C Microscope.
Accordingly, the decision of the Department of Commerce is, reversed.